Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 12,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00045-CR


                   CHIDI MACCAI ONUNKWO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1584878


                          MEMORANDUM OPINION

      Appellant Chidi Maccai Onunkwo has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2